RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 17a0047p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 PETER CARL BORMUTH,                                      ┐
                                   Plaintiff-Appellant,   │
                                                          │
        v.                                                 >      No. 15-1869
                                                          │
 COUNTY OF JACKSON,
                                                          │
                                  Defendant-Appellee.     │
                                                          ┘

                              Decided and Filed: February 27, 2017

             Before: COLE, Chief Judge; BOGGS, BATCHELDER, MOORE, CLAY,
                GIBBONS, ROGERS, SUTTON, COOK McKEAGUE, GRIFFIN,
               KETHLEDGE, WHITE, STRANCH, and DONALD, Circuit Judges.
                                     _________________

                                             ORDER
                                       _________________

       A member of the en banc court sua sponte requested a poll in this case pursuant to
6 Cir. I.O.P. 35(e). A majority of the Judges of this Court in regular active service has voted for
rehearing en banc of this case. Sixth Circuit Rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.

       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed, and this case is restored to the docket as a pending appeal.

                                              ENTERED BY ORDER OF THE COURT



                                              _________________________________
                                              Deborah S. Hunt, Clerk